



Exhibit 10.1

AGREEMENT


THIS AGREEMENT (the “Agreement”) is entered into effective as of August 1, 2013
(the “Effective Date”), by and between Forum Energy Technologies, Inc., a
Delaware corporation (the “Company”), and Charles E. Jones (“Executive”).


RECITALS


WHEREAS, the Company and Executive are party to that certain Employment
Agreement dated as of October 31, 2010 (the “Employment Agreement”); and


WHEREAS, Executive served in an integral role in the Company’s successful
business combination consummated in 2010; and


WHEREAS, Executive has expressed his desire to resign from officer positions and
separate from employment with the Company and its affiliates and subsidiaries
under certain terms herein set forth, and the Company desires to retain
Executive’s services on a non-exclusive consulting basis though the end of 2013;
and


WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and


WHEREAS, in consideration of the mutual promises contained herein, the Company
is willing to enter into this Agreement upon the terms and conditions herein set
forth.


AGREEMENT


NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:


1.Resignation from Officer and Director Positions. Effective as of August 1,
2013 (the “Resignation Date”), Executive hereby resigns as Executive Vice
President of the Company and any and all director and other officer (or
equivalent) positions he holds with the Company and its subsidiaries and
affiliates. Executive agrees to take any and all further acts necessary to
accomplish these resignations.
2.    Advisory Service Period. During the period beginning on the Resignation
Date and ending on the Separation Date (as defined below) (the “Advisory Service
Period”), Executive will remain an employee of the Company and will perform such
duties as requested by the Company, including, without limitation, advice and
consulting regarding transition issues. Except as provided herein, Executive’s
compensation and benefits during the Advisory Service Period shall be on the
same terms and conditions (including base salary) in effect on the Effective
Date.

-1-

--------------------------------------------------------------------------------



3.    Separation from Employment; Benefits.
(a)    Separation from Employment. Executive hereby resigns his active
employment with the Company and all of its subsidiaries and affiliates effective
December 31, 2013 (the “Separation Date”).
(b)    Benefits. Executive shall be entitled to any benefits accrued through the
Separation Date under any of the Company’s employee benefit plans, programs or
arrangements which amount shall be payable in accordance with the terms and
conditions of such employee benefits plans, programs or arrangements; provided,
however, that the terms of Section 4 hereof shall apply for purposes of the
Option and Restricted Stock (as defined below), and Executive acknowledges that
he shall only be entitled to an annual cash bonus prorated through the
Resignation Date under the Company’s Management Incentive Plan for calendar year
2013, which shall be determined and paid in accordance with the terms of such
plan.
(c)    No Other Severance Benefits. Except as specified in this Agreement,
Executive shall not be entitled to any severance payments or benefits under any
other plan or arrangement of the Company.
4.    Equity Awards. Subject to Executive’s continued service in accordance with
the terms and provisions of this Agreement and Executive’s continued compliance
with the terms and provisions hereof, Executive shall be entitled to the
following benefits.
(a)    Nonstatutory Stock Options. Executive is the recipient of a Nonstatutory
Stock Option Agreement with respect to the Company’s common stock dated August
2, 2010 (the “Option”). Notwithstanding any terms of the Option to the contrary,
the Option will vest and become exercisable in full, without regard to
Executive’s separation from employment, as if Executive had remained employed
through the next scheduled vesting date of the Option on August 2, 2014, and the
Option shall remain exercisable until expiration on October 31, 2014. All vested
but unexercised nonqualified stock options with respect to the Company’s common
stock held by Executive as of the Separation Date, excluding the Option, shall
remain exercisable until the first to occur of (i) the expiration date of such
option in accordance with its terms or (ii) October 31, 2014. All other awards
of stock options with respect to the Company’s common stock shall be forfeited
as of the Separation Date in accordance with the terms of the relevant award
agreements to the extent such options are unvested as of such date, and shall
expire in accordance with their terms.
(b)    Restricted Stock. Executive is the recipient of a Restricted Stock
Agreement with respect to the Company’s common stock dated November 1, 2010 (the
“Restricted Stock Award”). Notwithstanding any terms of the Restricted Stock
Award to the contrary, the Restricted Stock shall become 100% fully vested as of
the Separation Date. All other awards of restricted stock, restricted stock
units or performance share awards of, or relating to, the Company’s common stock
shall be forfeited as of the Separation Date in accordance with the terms of the
relevant award agreements to the extent such awards are unvested as of such
date.

-2-

--------------------------------------------------------------------------------



(c)    Outstanding Awards. Subject to Executive’s continued compliance with the
terms and conditions of this Agreement, Exhibit A attached hereto reflects the
material terms, as modified by this Agreement, of the Option and the Restricted
Stock Award.
5.    Post-Employment Release. Executive acknowledges that this Agreement
provides Executive with additional rights and privileges to which Executive
would not otherwise be entitled, and, in exchange for the same, Executive agrees
take action to timely execute of a full and complete release of claims against
the Company, its affiliates, officers and directors (“Release”) on or after the
Separation Date. The Company shall deliver the Release to Executive within five
days after the Separation Date. A sample form of Release is attached as Exhibit
B. Executive acknowledges that the Company retains the right to modify the
required form of the Release as the Company deems necessary in order to
effectuate a full and complete release of claims against the Company, its
affiliates, officers and directors, while preserving the exclusions to the
Release set forth in Section 7(iii) hereof. Notwithstanding any provision herein
to the contrary, if Executive has not delivered to the Company an executed and
irrevocable Release on or before the fiftieth (50th) day after the Separation
Date, the Company shall have no further obligations to Executive pursuant to
this Agreement.
6.    Restrictive Covenants. Executive reaffirms and agrees to the restrictive
covenants contained in this Section 6 and acknowledges and agrees that this
Agreement provides Executive with additional rights and privileges to which
Executive would not otherwise be entitled in consideration for Executive’s
compliance with such restrictive covenants.
(a)    Nondisclosure. Executive reaffirms the agreement originally set forth in
the Employment Agreement regarding nondisclosure of confidential information or
work product and return of property of the Company, in accordance with the terms
of Article V of the Employment Agreement.
(b)    Statements Concerning the Company. Executive reaffirms the agreement
originally set forth in the Employment Agreement regarding non-disparagement of
the Company and its agents and affiliates in accordance with the terms of
Article VI of the Employment Agreement.
(c)    Non-Competition. The non-competition provisions and covenants set forth
in Article VIII of the Employment Agreement are hereby waived by the Company
and, as of the Separation Date, shall be null and void.
(d)    Non-Solicitation. Executive reaffirms the agreement originally set forth
in the Employment Agreement regarding the non-solicitation provisions of Article
VIII of the Employment Agreement.
7.    Release of Claims by Executive. In exchange for the consideration offered
to Executive under this Agreement, which Executive acknowledges provides
consideration to which Executive would not otherwise have an undisputed right to
receive, Executive, on his behalf and on behalf of his heirs, devisees,
legatees, executors, administrators, personal and legal representatives, assigns
and successors in interest, hereby IRREVOCABLY,

-3-

--------------------------------------------------------------------------------



UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, the Company, its subsidiaries and each of their
directors, officers, employees, representatives, stockholders, predecessors,
successors, assigns, agents, attorneys, divisions, subsidiaries and affiliates
(and agents, directors, officers, employees, representatives and attorneys of
such stockholders, predecessors, successors, assigns, divisions, subsidiaries
and affiliates), and all persons acting by, through, under or in concert with
any of them (collectively, the “Releasees” and each a “Releasee”), or any of
them, from any and all charges, complaints, claims, damages, actions, causes of
action, suits, rights, demands, grievances, costs, losses, debts, and expenses
(including attorneys’ fees and costs incurred), of any nature whatsoever, known
or unknown, that Executive now has, owns, or holds, or claims to have, own, or
hold, or which Executive at any time heretofore had, owned, or held, or claimed
to have, own, or hold from the beginning of time to the date that Executive
signs this Agreement, including, but not limited to, those claims arising out of
or relating to (i) any agreement, commitment, contract, mortgage, deed of trust,
bond, indenture, lease, license, note, franchise, certificate, option, warrant,
right or other instrument, document, obligation or arrangement, whether written
or oral, or any other relationship, involving Executive and/or any Releasee,
(ii) breach of any express or implied contract, breach of implied covenant of
good faith and fair dealing, misrepresentation, interference with contractual or
business relations, personal injury, slander, libel, assault, battery,
negligence, negligent or intentional infliction of emotional distress or mental
suffering, false imprisonment, wrongful termination, wrongful demotion, wrongful
failure to promote, wrongful deprivation of a career opportunity, discrimination
(including disparate treatment and disparate impact), hostile work environment,
sexual harassment, retaliation, any request to submit to a drug or polygraph
test, and/or whistleblowing, whether said claim(s) are brought pursuant to laws
of the United States or any other jurisdiction applicable to Executive’s actions
on behalf of the Company or any of its subsidiaries or affiliates, and (iii) any
other matter; provided, however, that nothing contained herein shall operate to
release any obligations of the Company or its successors or assigns arising
under this Agreement. Notwithstanding anything in this Agreement to the
contrary, it is the express intention of Executive and the Company that this
Agreement shall not act as a release or waiver of (1) any rights of defense or
indemnification which would be otherwise afforded to Executive under the
Certificate of Incorporation, By-Laws or similar governing documents of the
Company or its subsidiaries, or any indemnity agreement entered into with
Executive, (2) any rights of defense or indemnification which would be otherwise
afforded to Executive under any director or officer liability or other insurance
policy maintained by the Company or its subsidiaries; (3) any rights of
Executive to benefits accrued under any plan or arrangement referenced in
Section 3(b) of this Agreement, (4) any rights under this Agreement, and (5)
such rights or claims as may arise after the date of this Agreement.
8.    Miscellaneous.
(a)    Dispute Resolution. Executive and the Company hereby reaffirm the
agreement originally set forth in the Employment Agreement regarding resolution
of claims and disputes, in accordance with the terms of Article IX of the
Employment Agreement (the “Arbitration Provision”) whether arising pursuant to
the terms of this Agreement or otherwise. THE PARTIES ACKNOWLEDGE THAT, BY
SIGNING THIS AGREEMENT, THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHTS
THAT THEY MAY HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED IN THE
ARBITRATION PROVISION,

-4-

--------------------------------------------------------------------------------



A COURT TRIAL OF ANY CLAIM THAT IS SUBJECT TO THE ARBITRATION PROVISION.
(b)    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas, without regard to
conflicts of laws principles thereof.
(c)    Submission to Jurisdiction. Subject to the provisions of Section 8(a),
with respect to any claim or dispute related to or arising under this Agreement,
the parties hereto hereby consent to the exclusive jurisdiction, forum and venue
of the state and federal courts located in Harris County, Texas.
(d)    Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the parties hereto and
supersedes the Employment Agreement and any other prior or contemporaneous
written or oral agreements, representations and warranties between them
respecting the subject matter hereof.
(e)    Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.
(f)    Tax Withholding. The Company may withhold from any amounts or benefits
payable under this Agreement all federal, state, city or other taxes that will
be required pursuant to any law or governmental regulation or ruling.
(g)    Assignability. The Company shall have the right to assign this Agreement
and its rights hereunder, in whole or in part. Executive shall not have any
right to pledge, hypothecate, anticipate, or in any way create a lien upon any
amounts provided under this Agreement, and no payments or benefits due hereunder
shall be assignable in anticipation of payment either by voluntary or
involuntary acts or by operation of law.
(h)    Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.
(i)    Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.
(j)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

-5-

--------------------------------------------------------------------------------



(k)    Nonwaiver. No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.
(l)    Notices. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence (as noted in the Company’s records), or to the
Company’s principal office, as the case may be.
(m)    Section 409A.
(i)    Interpretation. Each payment under this Agreement is intended to be (1)
exempt from Section 409A of the Internal Revenue Code of 1986, the regulations
and other binding guidance promulgated thereunder (“Section 409A”), including,
but not limited to, by compliance with the short-term deferral exemption as
specified in Treas. Reg. § 1.409A-1(b)(4), or (2) compliant with Section 409A,
and the provisions of this Agreement will be administered, interpreted and
construed accordingly.
(ii)    Separation from Service. Executive shall be considered to have
terminated from employment when Executive incurs a “separation from service”
with the Company within the meaning of Section 409A.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.


FORUM ENERGY TECHNOLOGIES, INC.


 
 
 
 
By:
/s/ C. Christopher Gaut
 
Date: August 1, 2013
Name:
C. Christopher Gaut
 
 
Title:
Chief Executive Officer
 
 



EXECUTIVE
 
 
 
 
By:
/s/ Charles E. Jones
 
Date: August 1, 2013
Name:
Charles E. Jones
 
 




-6-

--------------------------------------------------------------------------------



EXHIBIT A


MATERIAL TERMS OF OUTSTANDING EQUITY AWARDS





-7-

--------------------------------------------------------------------------------



EXHIBIT B


RELEASE
This Release (this “Release”) constitutes the release referred to in that
certain Agreement (the “Agreement”) dated as of August 1, 2013, by and between
Charles E. Jones (“Executive”) and Forum Energy Technologies, Inc., a Delaware
corporation (the “Company”).
1. General Release.
(a) For good and valuable consideration, including additional rights and
privileges to which Executive would not otherwise be entitled, Executive hereby
releases, discharges and forever acquits the Company, its affiliates and
subsidiaries, the past, present and future stockholders, members, partners,
directors, managers, employees, agents, attorneys, heirs, legal representatives,
successors and assigns of the foregoing, as well as all employee benefit plans
maintained by the Company or any of its affiliates or subsidiaries and all
fiduciaries and administrators of any such plan, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and hereby waives, any and all claims, rights, damages, or causes of action
of any kind related to Executive’s employment with any Company Party, the
termination of such employment, and any other acts or omissions related to any
matter on or prior to the date of this Agreement (collectively, the “Released
Claims”).
(b) The Released Claims include without limitation those arising under or
related to: (i) the Age Discrimination in Employment Act of 1967; (ii) Title VII
of the Civil Rights Act of 1964; (iii) the Civil Rights Act of 1991; (iv)
sections 1981 through 1988 of Title 42 of the United States Code; (v) the
Employee Retirement Income Security Act of 1974, including, but not limited to,
sections 502(a)(1)(A), 502(a)(1)(B), 502(a)(2), and 502(a)(3) to the extent the
release of such claims is not prohibited by applicable law; (vi) the Immigration
Reform Control Act; (vii) the Americans with Disabilities Act of 1990; (viii)
the National Labor Relations Act; (ix) the Occupational Safety and Health Act;
(x) the Family and Medical Leave Act of 1993; (xi) any state or federal
anti-discrimination law; (xii) any state or federal wage and hour law; (xiii)
any other local, state or federal law, regulation or ordinance; (xiv) any public
policy, contract, tort, or common law; (xv) costs, fees, or other expenses
including attorneys’ fees incurred in these matters; (xvi) any employment
contract, incentive compensation plan or stock option plan with any Company
Party or to any ownership interest in any Company Party except as expressly
provided in the Agreement and any stock option or other equity compensation
agreement between Executive and the Company; and (xvii) compensation or benefits
of any kind not expressly set forth in the Agreement or any such stock option or
other equity compensation agreement.
(c) In no event shall the Released Claims include (i) any claim which arises
after the date of this Release, (ii) any rights of defense or indemnification
which would be otherwise afforded to Executive under the Certificate of
Incorporation, By-Laws or similar governing documents of the Company or its
subsidiaries, or any indemnity agreement entered into with Executive, (iii) any
rights of defense or indemnification which would be otherwise afforded to
Executive under any director or officer liability or other insurance policy
maintained by the Company or its subsidiaries, (iv) any rights of Executive to
benefits accrued under any plan or arrangement referenced in Section 3(b) of the
Agreement, or (v) any rights under the Agreement.

-8-

--------------------------------------------------------------------------------



(d) Notwithstanding this release of liability, nothing in this Release prevents
Executive from filing any non-legally waivable claim (including a challenge to
the validity of this Agreement) with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Executive understands and agrees that Executive is waiving any
and all rights to recover any monetary or personal relief or recovery as a
result of such EEOC, or comparable state or local agency proceeding or
subsequent legal actions.
(e) This Release is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Executive is simply agreeing
that, in exchange for the consideration recited in the first sentence of Section
1(a) of this Release, any and all potential claims of this nature that Executive
may have against the Company Parties, regardless of whether they actually exist,
are expressly settled, compromised and waived.
(f) By signing this Release, Executive is bound by it. Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Release. This Release also applies to
any claims brought by any person or agency or class action under which Executive
may have a right or benefit. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE
SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING
STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.
2. Covenant Not to Sue; Executive’s Representation. Executive agrees not to
bring or join any lawsuit against any of the Company Parties in any court
relating to any of the Released Claims, except to enforce any terms of the
Agreement. Executive represents that Executive has not brought or joined any
claim, lawsuit or arbitration against any of the Company Parties in any court or
before any administrative agency or arbitral authority and has made no
assignment of any rights Executive has asserted or may have against any of the
Company Parties to any person or entity, in each case, with respect to any
Released Claims. Executive expressly represents that, as of the date Executive
executes this Release, Executive has been provided all leaves (paid and unpaid)
and paid all wages and compensation owed to Executive by the Company Parties
with the exception of all payments owed as a condition of Executive’s executing
(and not revoking) this Release.
3. Acknowledgments. By executing and delivering this Release, Executive
acknowledges that:
(a) Executive has carefully read this Release;
(b) Executive has had at least twenty-one (21) days to consider this Release
before the execution and delivery hereof to the Company;
(c) Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Release with an attorney of Executive’s choice
and that Executive has had adequate opportunity to do so; and
(d) Executive fully understands the final and binding effect of this Release;
the only promises made to Executive to sign this Release are those stated in the
Agreement and herein; and Executive is signing this Release voluntarily and of
Executive’s own free will, and that Executive understands and agrees to each of
the terms of this Release.

-9-

--------------------------------------------------------------------------------



4. Revocation Right. Executive may revoke this Release within the seven day
period beginning on the date Executive signs this Release (such seven day period
being referred to herein as the “Release Revocation Period”). To be effective,
such revocation must be in writing signed by Executive and must be delivered to
the Chief Executive Officer of the Company before 11:59 p.m., Houston, Texas
time, on the last day of the Release Revocation Period. This Release is not
effective, and no further consideration shall be provided to Executive, unless
the expiration of the Release Revocation Period expires without Executive’s
revocation. If an effective revocation is delivered in the foregoing manner and
timeframe, this Release shall be of no force or effect and shall be null and
void ab initio.
Executed on this ____ day of _______, 2014.


 
 
Charles E. Jones
 
 
 







STATE OF ____________    §
COUNTY OF __________    §


BEFORE ME, the undersigned authority personally appeared Charles E. Jones, by me
known or who produced valid identification as described below, who executed the
foregoing instrument and acknowledged before me that he subscribed to such
instrument on this ___day of ________, 2014.
 
 
 
 
NOTARY PUBLIC in and for the
 
 
State of
 
 
 
 
 
 
 
 
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
Identification produced:
 
 
 
 
 




-10-